Yates, J.
delivered the opinion of the court. It appears that the plaintiff was an inhabitant of the town of Milford, in the county of Otsego, the same county in which the justice and the defendant resided. The imprisonment, in this case, was illegal, and the party is entitled to remuneration for the injury sustained. To authorize the issuing of a warrant in the first instance, the defendant ought to have proved, to the satisfaction of the justice, that the plaintiff was about to depart from the county, or that he was in danger of losing his debt. This was not done, and the justice proceeded against the plaintiff as an inhabitant having no family. From the facts in the case it is evident that those proceedings were had on the suggestion, and at the instance, of the defendant, in whose favour the process Issued, which must be deemed to have been done at his peril. He ought, therefore, to be responsible. It might, perhaps, have *445been otherwise, If the justice, as the agent of the defendant, had voluntarily and officiously issued the warrant, without any direct authority for that purpose. This would not have impli«ated the defendant, and the justice, in such case, might be considered as having assumed the responsibility of the measure adopted by him, and, of course, ought to be held liable for the consequences. But the officer who executed the warrant declared that he took the plaintiff at the instance of the defendant. He, therefore' was not only acquainted with the issuing of (the warrant, but directed the service of it in the manner stated, so that the remedy for .«.• injury sustained is properly sought from him. The rule is strict, that in a court of special and limited jurisdiction, the party becomes a trespasser who extends the power of the court to a case to which it cannot lawfully be extended. (2 Johns. Cases, 51. and in the cases there cited.)
It might, perhaps, be questioned whviticr, on the merits, the plaintiff ought to recover any thing. In April, 1812, in the town of Rierjieid, and at a distance of twenty-six miles from his residence in Milford, he declared that he was not an inhabitant having a family, when, in truth, it was otherwise. This evidence tended to show (and it is not unreasonable from it to infer) that Ms motive in making the false representation was to mislead the defendant with a view of future advantage; and if it cannot wholly exonerate him, it certainly warranted the verdict for nominal damages. The verdict, according to the terms stated in the case, depends altogether on the liability of the defendant, and that, according to the principles before stated, must be determined in favour of the plaintiff, and judgment must be entered accordingly.
Judgment for the plaintiff.